DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.

Examiner’s Statement of Reason for Allowance
Claims 1-26 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Iles et al. (USP 6658855) discloses a plurality of vessels contains pressurized gas.  Each vessel fluidly communicates with an adjacent vessel through a line.  A heat exchanger is positioned in a heat conducting relationship with each line.  The system includes an exhaust valve communicating with lower pressure.  In one embodiment, the vessels communicate in series and only one of the vessels communicates with the exhaust valve, McBride et al (USPGPUB 20130336721) discloses one or more pressure vessels and/or one or more insulated pipeline vessels (IPVs) and/or one or more lined underground reservoirs (LURs) as pressurized-fluid storage containers for a system that stores energy in the form of a compressed fluid (e.g., high pressure gas).  The terms "IPV" and "LUR" will be clarified shortly, below.  In general, the quantity of energy to be stored may be characterized as "low," "medium," or "large." The cost-effectiveness of a storage container type is, in general, affected by the quantity of energy (i.e., fluid) to be stored., and CAPEHART (USPPUB 20090107917) disclosed a system for purifying non-potable water to make said water potable includes an intake pump for bringing the non-potable water into the system.  At least one centrifugal separator separates the non-potable water into suspended solids, saline water and oil.  At least one ozone contact chamber injects ozone into a water stream being injected into at least one of the at least one of the centrifugal separators, none of these references taken either alone or in combination with the prior art of record disclose desalination using pressure vessels, including:
Claim 1, obtaining access to a set of at least three pressure vessels, where the pressure vessels are interconnected using piping and computer-controlled switching valves; filling a first pressure vessel of the set with a prepurified liquid and filling a second pressure vessel of the set with a pressurized gas, wherein the pressurized gas is sharp interface immiscible with the prepurified liquid; controlling the switching valves to enable the pressurized gas in the second pressure vessel to force the prepurified liquid from the first pressure vessel into a reverse osmosis chamber; and controlling further the switching valves to enable a third pressure vessel of the set to fill with additional prepurified liquid, wherein the additional prepurified liquid, upon further controlling the switching valves, is forced into the reverse osmosis chamber by the pressurized gas that entered the first pressure vessel.
Claim 25, obtaining access to a set of at least three pressure vessels, where the pressure vessels are interconnected using piping and computer-controlled switching valves; filling a first pressure vessel of the set with a prepurified liquid and filling a second pressure vessel of the set with a pressurized gas, wherein the pressurized gas is sharp interface immiscible with the prepurified liquid; controlling the switching valves to enable the pressurized gas in the second pressure vessel to force the prepurified liquid from the first pressure vessel into a reverse osmosis chamber; and controlling further the switching valves to enable a third pressure vessel of the set to fill with additional prepurified liquid, wherein the additional prepurified liquid, upon further controlling the switching valves, is forced into the reverse osmosis chamber by the pressurized gas that entered the first pressure vessel.
Claim 26, obtain access to a set of at least three pressure vessels, where the pressure vessels are interconnected using piping and computer-controlled switching valves; fill a first pressure vessel of the set with a prepurified liquid and a fill second pressure vessel of the set with a pressurized gas, wherein the pressurized gas is sharp interface immiscible with the prepurified liquid; control the switching valves to enable the pressurized gas in the second pressure vessel to force the prepurified liquid from the first pressure vessel into a reverse osmosis chamber; and control further the switching valves to enable a third pressure vessel of the set to fill with additional prepurified liquid, wherein the additional prepurified liquid, upon further controlling the switching valves, is forced into the reverse osmosis chamber by the pressurized gas that entered the first pressure vessel.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119